         Case 5:18-cr-00227-SLP Document 41 Filed 12/05/18 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CR-18-227-SLP
                                          )
JOSEPH MALDONADO-PASSAGE,                 )
                                          )
                     Defendant.           )

                        MOTION TO DISMISS COUNTS 3-11
                          (Endangered Species Act Counts)

       Defendant Joseph Maldonado-Passage moves to dismiss Counts 3-11 on the basis that

16 U.S.C. §§ 1538(a)(1)(B) and (g) violate the nondelegation doctrine. He also moves to

dismiss Counts 3-7 based on principles of the ex post facto clause. Mr. Maldonado-Passage

submits the Secretary of Interior has been impermissibly delegated legislative power to

define what species are “endangered” or “threatened.” This delegation results in the

Secretary’s power to create new criminal penalties for actions involving species determined

to be “endangered” or “threatened.” Furthermore, the regulation criminalizing the alleged

conduct was promulgated after Mr. Maldonado-Passage owned the animals described in

Counts 3-7.

                                         FACTS

       Mr. Maldonado-Passage is charged in a Superseding Indictment with, among other

things, violations of the Endangered Species Act. 16 U.S.C. § 1531 et seq. In Counts 3-11,

the Grand Jury charged various criminal acts relating to the taking and sale of Panthera
         Case 5:18-cr-00227-SLP Document 41 Filed 12/05/18 Page 2 of 5



tigris, commonly known as tigers. Specifically, Counts 3-7 allege the taking of five tigers

in October of 2017 in violation of 16 U.S.C. § 1538(a)(1)(B). Count 8 alleges Mr.

Maldonado-Passage offered to sell a tiger in interstate commerce on October 30, 2017.

Counts 9-11 allege Mr. Maldonado-Passage sold three tigers in interstate commerce on

various dates ranging from November 2016 through March 2018.

                                 LAW AND ARGUMENT

       As described in the Superseding Indictment, the ESA provides a legal framework

outlining permissible uses and possible punishments relating to animals considered

endangered or threatened. Congress passed the ESA “to provide a means whereby the

ecosystems upon which endangered species and threatened species depend may be

conserved, to provide a program for the conservation of such endangered species and

threatened species, and to take such steps as may be appropriate to achieve the purposes of

the treaties and conventions set forth in [the act].” 16 U.S.C. § 1531(c). To this end,

Congress made it unlawful for any person to import, export, take, possess, offer for sale, sell,

deliver, receive, carry, transport, or ship, by any means any endangered species of fish or

wildlife.” 16 U.S.C. § 1538(a)(1). It further defined an endangered species as “any species

which is in danger of extinction. . . .” 16 U.S.C. § 1532(6). A threatened species is “any

species which is likely to become an endangered species within the foreseeable future

throughout all or a significant portion of its range.” 16 U.S.C. § 1532(21).




                                               2
         Case 5:18-cr-00227-SLP Document 41 Filed 12/05/18 Page 3 of 5



       Congress tasked the Secretary of the Interior to determine whether a species is

endangered or threatened pursuant to the factors set forth in 16 U.S.C. § 1533(a)(1)(A)-(E).

The Secretary must make such determination based on the “best scientific and commercial

data available” after a review described in 16 U.S.C. § 1533(b)(1). The Secretary, in turn,

determines what species are “endangered” or “threatened” under the Act pursuant the notice

and comment provisions required of federal regulations. See 50 C.F.R. § 17.11 (listing

endangered and threatened wildlife).

       The nondelgation doctrine derives from Section 1 of Article I of the United States

Constitution: “All legislative Power herein granted shall be vested in a Congress of the

United States.” U.S. CONST. art. I, § 1. The United States Supreme Court has explained that

“[t]his text permits no delegation of those powers.” Whitman v. American Trucking Ass’ns,

531 U.S. 457, 472 (2001).   Mr. Maldonado-Passage submits Sections 1533(a) and (b) of the

ESA fail to set forth discernable objective criteria by which the Secretary is to exercise his

delegated authority to determine which species are entitled to protection under the ESA.

Congress failed to define with particularity what renders a species endangered. Congress did

not provide a sufficient definition to determine at what point does a species’ population

render it in danger of becoming extinct. That is left to the Secretary. This is an improper

delegation of Congressional authority.

       In addition, the Secretary’s determinations have the consequence of criminalizing

conduct that was lawful prior to its rule making determinations. The Secretary has the


                                              3
          Case 5:18-cr-00227-SLP Document 41 Filed 12/05/18 Page 4 of 5



authority to essentially create new crimes with wide reaching effect. This is an improper

delegation of Congressional authority. Cf. Carter v. Welles-Bowen Realty, Inc., 736 F.3d

722, 733 (6th Cir. 2013) (J. Sutton, concurring) (“[I]f Congress wants to assign the executive

branch discretion to define criminal conduct, it must speak “distinctly.”). See also Gundy v.

United States, No,. 17-6086 (argued Oct. 2, 2018) (petitioner challenges delegation of

authority to attorney general to issue regulations under 42 U.S.C. § 16913).

        Mr. Maldonado-Passage also moves to dismiss Counts 3-7 based on principles of the

ex post facto clause. See U.S. CONST. art. 1, § 10, cl. 1. Among other things, the ex post

facto clause prohibits laws “that make[] an action done before the passing of the law, and

which was innocent when done, criminal; and punishes such action.” Carmell v. Texas, 529

U.S. 513, 522 (2000) (quoting Calder v. Bull, 3 Dall. 386, 390, 1 L.Ed. 648 (1798) (Chase,

J.)).

        Relevant to this case, all Panthera tigris were labeled as an “endangered species”

under the ESA effective May 6, 2016. See 81 Fed. Reg. 19,9923 (Apr. 6, 2016) (codified at

50 C.F.R. 17.21) (removing inter-subspecific cross or generic tigers from list of species that

are exempt from Captive-bred Wildlife regulations). Upon information and belief, Mr.

Maldonado-Passage possessed the tigers outlined in Counts 3-7 prior to May 6, 2016.

Accordingly, he submits the ex post facto clause applies and the Court must dismiss Counts

3-11.




                                              4
         Case 5:18-cr-00227-SLP Document 41 Filed 12/05/18 Page 5 of 5



                                       CONCLUSION

       For the reasons above, Mr. Maldonado-Passage requests the Court enter and order

dismissing Counts 3-11 of the Superseding Indictment.

                                    Respectfully submitted,


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org


                              CERTIFICATE OF SERVICE

        I hereby certify that on this the 5th day of December, 2018, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                               5
